DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Aguren, US-PGPUB 2008/0240724 (hereinafter Aguren) in view of Virtanen et al., US-PGPUB 2013/0285795 (hereinafter Virtanen) (cited by the Applicant as WO2012/052599)

          Regarding Claim 1. Augren discloses an inspection system for cable, pipe or wire transits (Abstract), the inspection system comprising:

a plurality of transits, each of the plurality of transits comprising a plurality of transit elements assembled into a sealed installation of one or more cables, pipes, or wires 
at a site, the plurality of transit elements including one or more transit elements being
constructed to be arranged around the one or more cables, pipes, or wires passing through the transit (Figs. 1 and 9; Paragraphs [0052]-[0054]):

a portable inspection device having a controller and an RFID interface (Paragraph [0029]-[0032], RFID reader); and a maintenance server (Figs. 9 and 11, host computer 1120; Paragraph [0056]), wherein each transit of the plurality of transits further comprises an RFID chip having a memory, the memory comprising at least a first memory area, the first memory area for storing an identity of the transit (Paragraphs [0031]-[0032]), and
wherein the controller of the portable inspection device is configured, for a particular transit among said plurality of transits, to: read the identity the transits particular transit via the RFID interface (Paragraphs [0031]; [0034]; Paragraph [0036]);
Paragraphs [0026]; [0041]-[0043])
obtain a status indication representing an assessed overall operational integrity status of the particular transit based on the recorded detailed operational integrity status data of the transit elements of the particular transit (Paragraph [0020]; Paragraph [0039]; [0045]), the status indication being assigned a value among a predetermined set of possible values indicative of a passed or a failed status of the particular transit (Paragraphs [0020], if a cable is properly or normally operating, etc; Fig. 9; [0053], cable with failure, cable with degraded operation)

transmit the obtained status indication via the RFID interface to the particular transit, thereby allowing storage of the status indication in the memory area of the RFID chip in the particular transit (Paragraphs [0031]-[0032]; [0039]) and make at least either the recorded detailed operational integrity status data or the obtained status indication available to the maintenance server together with the read identity of the particular transit (Paragraphs [0032]; [0035]; [0044]-[0045], uploaded to host computer)

Aguren does not explicitly disclose a RFID chip having a memory, the memory comprising a second memory area.

Virtanen disclose a RFID chip (Paragraph [0086], Fig. 1a, chip 110), having a memory, the memory comprising at least a first memory area and a second memory area, the first memory area for storing an identity of the transit (Fig. 1a; Paragraph [0086], memory 122 as one, two or more memory sections, storing information such as electronic product key)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Virtanen in Aguren and have a RFID chip, having a memory, the memory comprising at least a first memory area and a second memory area, the first memory area for storing an identity of the transit, so that different information can be efficiently stored in different memory areas.

--------------------------2nd rejection------------------------------

Claims 1, 8-10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Virtanen et al., US-PGPUB 2013/0285795 (hereinafter Virtanen) (cited by the Applicant as WO2012/052599) in view of Aguren, US-PGPUB 2008/0240724.

Virtanen discloses an inspection system (Abstract), the inspection system comprising:

a portable inspection device having a controller and an RFID interface (Fig. 1b; Paragraph [0089], RFID reader device 150 with processor and communicating circuitry); and a maintenance server (Paragraph [0089], Fig. 1b, server 180), wherein each transit further comprises an RFID chip (Paragraph [0086], Fig. 1a, chip 110), having a memory, the memory comprising at least a first memory area and a second memory area, the Fig. 1a; Paragraph [0086], memory 122 as one, two or more memory sections, storing information such as electronic product key), and wherein the controller of the portable inspection device is configured to: read the identity of one of the transits via the RFID interface (Paragraph [0089], reading information from tags, with tag sending product codes described in Paragraph [0086]; Fig. 11, 1145; Paragraph [0091], electronic product code; Paragraph [0102], electronic product code indicating the item is a perishable product), record detailed operational integrity status data of the transit elements of the transit (Fig. 11, 1125, 1135, oscillator information; Paragraph [0102], oscillator frequency polled);

obtain a status indication representing an assessed overall operational integrity status of the transit based on the recorded detailed operational integrity status data of the transit elements of the transit (Fig. 11, 1160, temperature using oscillator information),

transmit the obtained status indication via the RFID interface to the transit, thereby allowing storage of the status indication in the second memory area of the RFID chip in the transit (Paragraph [0091], tag storing temperature values determined by the reader; Paragraphs [0097]-[0098], tag storing information sent by the reader; Figs. 4a, b); and

make at least either the recorded detailed operational integrity status data or the obtained status indication available to the maintenance server together with the read identity of the transit (Paragraph [0089]; storing information received by the reader device, obtaining result)

Virtanen does not disclose an inspection system for cable, pipe or wire transits, each transit comprising a plurality of transit elements having been assembled into a sealed installation of one or more cables, pipes or wires at a site, and the status indication being assigned a value among a predetermined set of possible values indicative of a passed or a failed status of the transit.

Augren discloses an inspection system for cable, pipe or wire transits (Abstract), the inspection system comprising a plurality of transits, each of the plurality of transits comprising a plurality of transit elements assembled into a sealed installation of one or more cables, pipes, or wires  at a site, the plurality of transit elements including one or more transit elements being constructed to be arranged around the one or more cables, pipes, or wires passing through the transit (Figs. 1 and 9; Paragraphs [0052]-[0054]),

a portable inspection device having a controller and an RFID interface (Paragraph [0029]-[0032], RFID reader); and a maintenance server (Figs. 9 and 11, host computer 1120; Paragraph [0056]), wherein each transit of the plurality of transits further comprises an RFID chip having a memory, the memory comprising at least a first memory area, the first memory area for storing an identity of the transit (Paragraphs [0031]-[0032]), and
wherein the controller of the portable inspection device is configured, for a particular transit among said plurality of transits, to: read the identity the transits particular transit via the RFID interface (Paragraphs [0031]; [0034]; Paragraph [0036]);
Paragraphs [0026]; [0041]-[0043]),
obtain a status indication representing an assessed overall operational integrity status of the particular transit based on the recorded detailed operational integrity status data of the transit elements of the particular transit (Paragraph [0020]; Paragraph [0039]; [0045]), the status indication being assigned a value among a predetermined set of possible values indicative of a passed or a failed status of the particular transit (Paragraphs [0020], if a cable is properly or normally operating, etc; Fig. 9; [0053], cable with failure, cable with degraded operation), transmit the obtained status indication via the RFID interface to the particular transit, thereby allowing storage of the status indication in the memory area of the RFID chip in the particular transit (Paragraphs [0031]-[0032]; [0039]) and make at least either the recorded detailed operational integrity status data or the obtained status indication available to the maintenance server together with the read identity of the particular transit (Paragraphs [0032]; [0035]; [0044]-[0045], uploaded to host computer)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Virtanen and Aguren, and inspect cable, pipe or wire transits, where each transit comprising a plurality of transit elements having been assembled into a sealed installation of one or more cables, pipes or wires at a site, so as to accurately determine the operational status of the cable and its components.

Regarding Claim 8.  Virtanen discloses the RFID chip of the transit further comprising or being connected with a sensor (Paragraph [0007], power sensors of the tag) being adapted to provide environmental status data for the transit, wherein the controller of the portable inspection device is configured to: retrieve the environmental status data via the RFID interface, and use the retrieved environmental status data when recording the detailed operational integrity status data of the transit elements of the transit and/or when obtaining the status indication (Paragraph [0016]; Paragraph [0039] Paragraph [0097]-[0098], location information, allowing temperature history with time and place of the item whose temperature is being monitored; Paragraph [0116]; Figs. 9, 11).

          Regarding Claim 9. Virtanen discloses the sensor is adapted to detect one or more of the following environmental parameters: pressure; temperature; smoke; moisture; and gas (Fig. 11; Paragraph [0076])

          Regarding Claim 10. Virtanen discloses the RFID chip of the transit further comprising a controller, wherein the controller is configured to: receive measurement data from the sensor (Paragraph [0007]; Paragraph [0086]);
process the measurement data to categorize the measurement data into one of a plurality of different categories and store the result of the processing comprised in said environmental status data in a third memory area of the memory of the RFID chip (Paragraph [0097], categorizing into time and location and storing them in memories 122, Paragraph [0086]). Note, absent criticality, it would have been obvious to store in one of the available plurality of memory area, namely third memory area, in organized manner)

          Regarding Claim 18. Virtanen discloses the maintenance server is configured to receive the recorded detailed operational integrity status data, the read identity of the transit and optionally the obtained status indication originating from the portable inspection device, and to transmit the recorded detailed operational integrity status data, the read identity of the transit and optionally the obtained status indication to the transit development server (Paragraph [0089]-[0093]; Paragraph [0086])

          Regarding Claim 20. Augeren discloses the inspection system for cable, pipe or wire transits, wherein each transit element is any one of the following: a frame , a compressible module, a stay plate, a wedge or compression unit; a wedge clip (Fig. 1)

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in view of Aguren, US-PGPUB 2008/0240724 as  applied to Claim 1 above, and further in view of Shimomura, JP 2007248336 (hereinafter Shimomura) (English translated 2 pages, including title and abstract)

          Regarding Claims 2 and 3. Virtanen discloses a controller of the portable inspection device, further comprising a network communication interface with server (Paragraph [0089]), and transit reference data defining each transit element and its relative position in the transit, and using the transit reference data when recording the Paragraph [0016]; Paragraph [0039] Paragraph [0097]-[0098], location information, allowing temperature history with time and place of the item whose temperature is being monitored). Virtanen further discloses server with database which stores various pertinent information (Paragraph [0089]).

The modified Virtanen does not disclose the controller of the portable inspection device configured to retrieve the transit reference data defining each transit element and its relative position in the transit.

Shimomura discloses a controller configured to retrieve the transit reference data defining each transit element and its relative position in the transit (Entire two English-translated pages, including the Title and Abstract)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Shimomura in the modified Virtanen and have the controller of the portable inspection device with network communication interface configured to retrieve the transit reference data defining each transit element and its relative position in the transit, and use the transit reference data when recording the detailed operational integrity status data of the transit elements of the transit, so as to accurately determine the operational integrity status data with high precision.

Regarding Claim 4. Virtanen discloses the remote server is the maintenance server (Paragraph [0089]; Paragraph [0113])

          Regarding Claim 5. Virtanen discloses the remote server is a transit development server (Paragraph [0089]; Paragraph [0113])

          Regarding Claim 6. Virtanen discloses the controller of the portable inspection device is configured to retrieve the transit reference data from the memory of the RFID chip via the RFID interface (Paragraph [0097], receiving/sending and storing location information)

7.          Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in view of Aguren, US-PGPUB 2008/0240724 as applied to Claim 1 above, and further in view of Bellows, US-PGPUB 2013/0229262 (hereinafter Bellows) and Gurevich et al., US-PGPUB 2009/0089691 (hereinafter Gurevich)

          Regarding Claim 7.  The modified Vertanen does not disclose the portable inspection device further comprising a camera, wherein the controller of the portable inspection device is configured to capture one or more images of the transit and use the captured images when recording the detailed operational integrity status data of the transit elements of the transit and/or when obtaining the status indication.

Paragraph [0032]; Paragraph [0002])

Gurevich discloses RFID tagging and taking image of the connecting components, including wiring (Paragraph [0003]; Abstract; [0017]; Paragraph [0022]-[0023])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Bellows and Gurevich in the modified Virtanen and have the portable inspection device further comprise a camera, wherein the controller of the portable inspection device is configured to capture one or more images of the transit and use the captured images when recording the detailed operational integrity status data of the transit elements of the transit and/or when obtaining the status indication, so as to accurately determine the operational integrity status data with high precision with high resolution of the transits showing minute details.

8.          Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in view of Aguren, US-PGPUB 2008/0240724 as applied to Claim 8 above, and further in view of Koepp et al., US Pat No. 7,403,122 (hereinafter Koepp)

          Regarding Claim 11.  Virtanen discloses the RFID chip of the transit further comprising a controller, wherein the controller is configured to: receive measurement Paragraph [0007]); and store the measurement data together with temporal data from the real-time clock comprised in said environmental status data in a third memory area of the memory of the RFID chip (Paragraph [0097])

The modified Virtanen does not explicitly disclose the RFID chip of the transit further comprising a real-time clock.

Koepp discloses a RFID chip further comprising a real-time clock (Fig. 3; Fig. 7; Fig. 13; Col. 1, lines 55-61; Col. 2, lines 1-15)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Koepp in the modified Virtanen and have a RFID chip further comprise a real-time clock, so as to allow the RFID chip to perform at optimal level.

9.          Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in views of Aguren, US-PGPUB 2008/0240724, Bellows, US-PGPUB 2013/0229262 and Gurevich, US-PGPUB 2009/0089691 as applied to Claim 7 above, and further in view of Shimomura, JP 2007248336 and Rosen, US-PGPUB 2013/0150004 (hereinafter Rosen)

          Regarding Claim 12. Virtanen discloses a controller of the portable inspection device, and transit reference data defining each transit element and its relative position Paragraph [0016]; Paragraph [0039] Paragraph [0097]-[0098], location information, allowing temperature history with time and place of the item whose temperature is being monitored). 

The modified Virtanen does not disclose the controller of the portable inspection device configured to retrieve the transit reference data defining each transit element and its relative position in the transit.

Shimomura discloses a controller configured to retrieve the transit reference data defining each transit element and its relative position in the transit (Entire two English-translated pages, including the Title and Abstract)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Shimomura in the modified Virtanen and have the controller of the portable inspection device configured to retrieve the transit reference data defining each transit element and its relative position in the transit, and use the transit reference data when recording the detailed operational integrity status data of the transit elements of the transit, so as to accurately determine the operational integrity status data with high precision.

The modified Virtanen does not further disclose wherein the controller of the portable inspection device is configured to record the detailed operational integrity status data of 

Rosen disclose using artificial intelligence to evaluate the captured images in order to automatically perform proper object identification for verification and corroboration (Paragraph [0108]; Paragraph [0293])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Rosen in the modified Virtanen and have the controller of the portable inspection device configured to record the detailed operational integrity status data of the transit elements of the transit by causing automated processing of the retrieved transit reference data and at least either the captured images of the transit by way of artificial intelligence, so as to properly identify and verify the operational integrity status data of the transit with high precision.

          Regarding Claim 14. Rosen discloses the controller of the portable inspection device is configured to obtain the status indication for the transit by causing automated processing of the recorded detailed operational integrity status data of the transit elements of the transit by way of artificial intelligence, neural network, expert system or similar automated functionality (Paragraph [0108]; Paragraph [0293])

s 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in views of Aguren, US-PGPUB 2008/0240724 and Shimomura, JP 2007248336 as applied to Claim 2 above, and further in view of Heiland, US-PGPUB 2003/0050716 (hereinafter Heiland)

          Regarding Claim 13. The modified Virtanen does not disclose a user interface, wherein the controller of the portable inspection device is configured to record the detailed operational integrity status data of the transit elements of the transit by receiving an input, for a respective one the transit elements, via the user interface from an inspector, the input representing an assessment of the current operational integrity status of the transit element made by the inspector as a result of an ocular inspection of the transit element in comparison with the transit reference data 

Heiland discloses recording the detailed operational integrity status data of the transit elements of the transit by receiving an input, for a respective one the transit elements, via the user interface from an inspector, the input representing an assessment of the current operational integrity status of the transit element made by the inspector as a result of an ocular inspection of the transit element in comparison with the transit reference data (Paragraph [0068]; Paragraph [0049]; Paragraphs [0005]; [0007]; [0012]-[0014])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Heiland in the modified Virtanen and have 

          Regarding Claim 28. Heiland discloses the controller of the portable inspection device is configured to obtain the status indication for the transit by receiving an input via the user interface from an inspector, the input representing an assessment of the overall operational integrity status of the transit by the inspector based on the recorded detailed operational integrity status data of the transit elements of the transit (Paragraph [0068]; Paragraph [0049]; Paragraphs [0005]; [0007]; [0012]-[0014])

11.          Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in views of Aguren, US-PGPUB 2008/0240724, Bellows, US-PGPUB 2013/0229262, Gurevich, US-PGPUB 2009/0089691, Shimomura, JP 2007248336 and Rosen, US-PGPUB 2013/0150004 as applied to Claim 12 above, and further in view of Heiland, US-PGPUB 2003/0050716.

          Regarding Claim 15. The modified Virtanen does not disclose the portable inspection device comprising a user interface, wherein the controller of the portable 

Heiland discloses a user interface, wherein the controller of the inspection device is configured to obtain the status indication for the transit by receiving an input via the user interface from an inspector, the input representing an assessment of the overall operational integrity status of the transit by the inspector based on the recorded detailed operational integrity status data of the transit elements of the transit (Paragraph [0068]; Paragraph [0049]; Paragraphs [0005]; [0007]; [0012]-[0014])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Heiland in the modified Virtanen and have the controller of the inspection device configured to obtain the status indication for the transit by receiving an input via the user interface from an inspector, the input representing an assessment of the overall operational integrity status of the transit by the inspector based on the recorded detailed operational integrity status data of the transit elements of the transit, so as to accurately determine the operational integrity status data of the transit in a simplified and user-controlled manner.

12.          Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in views of Aguren, US-PGPUB 2008/0240724, as applied 

          Regarding Claim 16. Virtanen discloses server storing various information collected from tags through reader devices (Paragraph [0089]-[0093]; Paragraph [0086])

The modified Virtanen does not disclose a report generating device, and transmitting the produced status report to the maintenance server

Lambdin discloses generating report and sending to external computer (Fig. 8B, 5403, 5428) during performance of an inspection (Abstract; Paragraph [0027]; Paragraph [0043])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lambdin in the modified Virtanen and have the controller of the portable inspection device configured to transmit the recorded detailed operational integrity status data, the read identity of the transit and optionally the obtained status indication to the report generating device and wherein the report generating device is configured to produce a status report comprising the detailed operational integrity status data, the identity of the transit and optionally the status indication, and to transmit the produced status report to the maintenance server, so as to accurately determine the operational integrity status data of the transit with improved quality in data collection.

13.            Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in views of Aguren, US-PGPUB 2008/0240724, as applied to Claim 1 above, and further in view of Shimomura, JP 2007248336 as applied to Claim 5 above, and further in view of Lambdin, US-PGPUB 2007/0226258

          Regarding Claim 17. Virtanen discloses server storing various information collected from tags through reader devices, with server communicating with a plurality of other computers and servers and utilizing the advanced functionality of RFID tags  (Paragraph [0089]-[0093]; Paragraph [0086])

The modified Virtanen does not disclose a report generating device, and transmitting the produced status report to the maintenance server

Lambdin discloses generating report and sending to external computer (Fig. 8B, 5403, 5428) during performance of an inspection (Abstract; Paragraph [0027]; Paragraph [0043])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lambdin in the modified Virtanen and have the report generating device configured to produce a status report comprising
the detailed operational integrity status data, the identity of the transit and optionally the status indication, and to transmit the produced status report to the maintenance server, .

14.          Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in views of Aguren, US-PGPUB 2008/0240724, and Shimomura, JP 2007248336, as applied to Claim 5 above, and further in view of Ramani et al., US Pat No. 6,442,542 (hereinafter Ramani)

          Regarding Claim 19. Virtanen discloses transit development server comprising or being associated with a transit development database, the database comprising definitions of transit types and transit element types, wherein the maintenance server is configured to receive the recorded detailed operational integrity status data, the read identity of the transit and optionally the obtained status indication originating from the portable inspection device (Paragraph [0116]-[0117], type of tag, electronic product code, advance functionality data for temperature, etc), and to transmit the recorded detailed operational integrity status data, the read identity of the transit and optionally the obtained status indication to the transit development server and wherein the transit development server is configured to: receive the recorded detailed operational integrity status data, the read transit and optionally the obtained status indication from the maintenance server (Paragraph [0089], servers processing information and exchanging information, wherein one of the server can be the maintenance server and the next server as the transit development server)
The modified Virtanen does not explicitly disclose analyzing the received information to identify an anomaly, fault, malfunction or other deviation from normal status of the transit or any of its transit elements, determine a transit type or transit element type for the identified transit or transit element, respectively and update the transit development database with information about the identified anomaly, fault, malfunction or other deviation from normal status for the determined transit type or transit element type.

Ramani discloses analyzing the received information to identify an anomaly, fault, malfunction or other deviation from normal status of the transit or any of its transit elements, determine a transit type or transit element type for the identified transit or transit element, respectively and update the transit development database with information about the identified anomaly, fault, malfunction or other deviation from normal status for the determined transit type or transit element type (Abstract; Figs. 1-4; Col. 2, lines 33-65; Col. 6, lines 43-6; Col. 7, lines 1-11; Col. 1, lines 40-66; Col. 2, lines 1-13)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lambdin in the modified Virtanen and analyze the received information to identify an anomaly, fault, malfunction or other deviation from normal status of the transit or any of its transit elements, determine a transit type or transit element type for the identified transit or transit element, .

15.          Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in views of Aguren, US-PGPUB 2008/0240724, US-PGPUB 2015/0171959 as applied to Claim 8 above, and further in view of Shimomura, JP 2007248336 and Rosen, US-PGPUB 2013/0150004.

          Regarding Claim 21. Virtanen discloses a controller of the portable inspection device, and transit reference data defining each transit element and its relative position in the transit, and using the transit reference data when recording the detailed operational integrity status data of the transit elements of the transit (Paragraph [0016]; Paragraph [0039] Paragraph [0097]-[0098], location information, allowing temperature history with time and place of the item whose temperature is being monitored). 

The modified Virtanen does not disclose the controller of the portable inspection device configured to retrieve the transit reference data defining each transit element and its relative position in the transit.

Entire two English-translated pages, including the Title and Abstract)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Shimomura in the modified Virtanen and have the controller of the portable inspection device configured to retrieve the transit reference data defining each transit element and its relative position in the transit, and use the transit reference data when recording the detailed operational integrity status data of the transit elements of the transit, so as to accurately determine the operational integrity status data with high precision.

The modified Virtanen does not further disclose wherein the controller of the portable inspection device is configured to record the detailed operational integrity status data of the transit elements of the transit by causing automated processing of the retrieved transit reference data and at least either the captured images of the transit by way of artificial intelligence, neural network, expert system or similar automated functionality.

Rosen disclose using artificial intelligence to evaluate the captured images in order to automatically perform proper object identification for verification and corroboration (Paragraph [0108]; Paragraph [0293])



          Regarding Claim 25. Rosen discloses the controller of the portable inspection device is configured to obtain the status indication for the transit by causing automated processing of the recorded detailed operational integrity status data of the transit elements of the transit by way of artificial intelligence, neural network, expert system or similar automated functionality (Paragraph [0108]; Paragraph [0293])

16.          Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in views of Aguren, US-PGPUB 2008/0240724, Shimomura, JP 2007248336 and Heiland, US-PGPUB 2003/0050716 as applied to Claim 13 above, and further in view of Rosen, US-PGPUB 2013/0150004.

          Regarding Claim 24. The modified Virtanen does not further disclose the controller of the portable inspection device configured to obtain the status indication for the transit by causing automated processing of the recorded detailed operational 

Rosen disclose using artificial intelligence to evaluate the captured images in order to automatically perform proper object identification for verification and corroboration (Paragraph [0108]; Paragraph [0293])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Rosen in the modified Virtanen and have the controller of the portable inspection device configured to obtain the status indication for the transit by causing automated processing of the recorded detailed operational integrity status data of the transit elements of the transit by way of artificial intelligence, neural network, expert system or similar automated functionality, so as to properly identify and verify the operational integrity status data of the transit with high precision.

17.          Claim 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in views of Aguren, US-PGPUB 2008/0240724, and Shimomura, JP 2007248336 as applied to Claim 2 above, and further in views of Heiland, US-PGPUB 2003/0050716, Bellows, US-PGPUB 2013/0229262 and Gurevich, US-PGPUB 2009/0089691

          Regarding Claim 22. The modified Virtanen does not disclose a camera and a user interface, wherein the controller of the portable inspection device is configured to 

Bellows discloses a RFID reader that also include a processor, memory and a camera (Paragraph [0032]; Paragraph [0002])

Gurevich discloses RFID tagging and taking image of the connecting components, including wiring (Paragraph [0003]; Abstract; [0017]; Paragraph [0022]-[0023])

Heiland discloses a user interface, wherein the controller of the inspection device is configured to obtain the status indication for the transit by receiving an input via the user interface from an inspector, the input representing an assessment of the overall operational integrity status of the transit by the inspector based on the recorded detailed operational integrity status data of the transit elements of the transit (Paragraph [0068]; Paragraph [0049]; Paragraphs [0005]; [0007]; [0012]-[0014])



          Regarding Claim 30. Heiland discloses the controller of the portable inspection device is configured to obtain the status indication for the transit by receiving an input via the user interface from an inspector, the input representing an assessment of the overall operational integrity status of the transit by the inspector based on the recorded detailed operational integrity status data of the transit elements of the transit (Paragraph [0068]; Paragraph [0049]; Paragraphs [0005]; [0007]; [0012]-[0014])

26 is rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in views of Aguren, US-PGPUB 2008/0240724, Shimomura, JP 2007248336, Heiland, US-PGPUB 2003/0050716, Bellows, US-PGPUB 2013/0229262 and Gurevich, US-PGPUB 2009/0089691 as applied to Claim 22 above, and further in view of Rosen

          Regarding Claims 26. The modified Virtanen does not disclose the controller of the portable inspection device is configured to obtain the status indication for the transit by causing automated processing of the recorded detailed operational integrity status data of the transit elements of the transit by way of artificial intelligence, neural network, expert system or similar automated functionality.

Rosen disclose using artificial intelligence to evaluate the captured images in order to automatically perform proper object identification for verification and corroboration (Paragraph [0108]; Paragraph [0293])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Rosen in the modified Virtanen and have the controller of the portable inspection device configured to obtain the status indication for the transit by causing automated processing of the recorded detailed operational integrity status data of the transit elements of the transit by way of artificial intelligence, neural network, expert system or similar automated functionality, so as to properly identify and verify the operational integrity status data of the transit with high precision.

19.          Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in views of Aguren, US-PGPUB 2008/0240724, Shimomura, JP 2007248336 and Rosen, US-PGPUB 2013/0150004 as applied to Claim 21 above, and further in view of Heiland, US-PGPUB 2003/0050716.

          Regarding Claim 29. The modified Virtanen does not disclose the controller of the portable inspection device is configured to obtain the status indication for the transit by receiving an input via the user interface from an inspector, the input representing an assessment of the overall operational integrity status of the transit by the inspector based on the recorded detailed operational integrity status data of the transit elements of the transit 

Heiland discloses a user interface, wherein the controller of the inspection device is configured to obtain the status indication for the transit by receiving an input via the user interface from an inspector, the input representing an assessment of the overall operational integrity status of the transit by the inspector based on the recorded detailed operational integrity status data of the transit elements of the transit (Paragraph [0068]; Paragraph [0049]; Paragraphs [0005]; [0007]; [0012]-[0014])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Heiland in the modified Virtanen and have the controller of the inspection device configured to obtain the status indication for the .

20.          Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in views of Aguren, US-PGPUB 2008/0240724 and Shimomura, JP 2007248336 as applied to Claim 5 above, and further in view of Heiland, US-PGPUB 2003/0050716.

          Regarding Claim 23. Virtanen discloses a RFID chip of the transit further comprising or being connected with a sensor being adapted to provide environmental status data for the transit (Paragraph [0007]), and, wherein the controller of the portable inspection device is configured to retrieve the environmental status data from the transit via the RFID interface, and use the retrieved environmental status data when recording the detailed operational integrity status data of the transit elements of the transit and/or when obtaining the status indication (Paragraph [0089]-[0092]; Paragraph [0116]), and

The modified Virtanen does not disclose the portable inspection device further comprising a user interface, and wherein the controller of the portable inspection device is configured to record the detailed operational integrity status data of the transit elements of the transit by receiving an input, for a respective one the transit elements, 

Heiland discloses a user interface, wherein the controller of the inspection device is configured to obtain the status indication for the transit by receiving an input via the user interface from an inspector, the input representing an assessment of the overall operational integrity status of the transit by the inspector based on the recorded detailed operational integrity status data of the transit elements of the transit (Paragraph [0068]; Paragraph [0049]; Paragraphs [0005]; [0007]; [0012]-[0014])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Heiland in the modified Virtanen and have the portable inspection device further comprise a user interface, and wherein the controller of the portable inspection device is configured to record the detailed operational integrity status data of the transit elements of the transit by receiving an input, for a respective one the transit elements, via the user interface from an inspector, the input representing an assessment of the current operational integrity status of the transit element made by the inspector as a result of an ocular inspection of the transit element in comparison with the transit reference data and also based on the retrieved environmental status data, so as to accurately determine the operational integrity status data of the transit in a simplified and user-controlled manner.

          Regarding Claim 31. Heiland discloses the controller of the portable inspection device is configured to obtain the status indication for the transit by receiving an input via the user interface from an inspector, the input representing an assessment of the overall operational integrity status of the transit by the inspector based on the recorded detailed operational integrity status data of the transit elements of the transit (Paragraph [0068]; Paragraph [0049]; Paragraphs [0005]; [0007]; [0012]-[0014])

21.          Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in views of Aguren, US-PGPUB 2008/0240724, Shimomura, JP 2007248336 and Heiland, US-PGPUB 2003/0050716 as applied to Claim 23 above, and further in view of Rosen

          Regarding Claims 27. The modified Virtanen does not disclose the controller of the portable inspection device is configured to obtain the status indication for the transit by causing automated processing of the recorded detailed operational integrity status data of the transit elements of the transit by way of artificial intelligence, neural network, expert system or similar automated functionality.

Rosen disclose using artificial intelligence to evaluate the captured images in order to automatically perform proper object identification for verification and corroboration (Paragraph [0108]; Paragraph [0293])

.

22.          Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Virtanen, US-PGPUB 2013/0285795 in views of Aguren, US-PGPUB 2008/0240724 and Shimomura, JP 2007248336 as applied to Claim 5 above, and further in view of Lambdin, US-PGPUB 2007/0226258 and Ramani et al., US Pat No. 6,442,542

          Regarding Claim 32. Virtanen disclose the transit development server comprising or being associated with a transit development database, the database comprising definitions of transit types and transit element types (Paragraph [0089]; Paragraph [0116]-[0117], type of tag, electronic product code, advance functionality data for temperature, etc), and  wherein the transit development server is configured to:
receive the status report from the maintenance server (Paragraph [0089], servers processing information and exchanging information, wherein one of the server can be the maintenance server and the next server as the transit development server)



Ramani discloses analyzing the received information to identify an anomaly, fault, malfunction or other deviation from normal status of the transit or any of its transit elements, determine a transit type or transit element type for the identified transit or transit element, respectively and update the transit development database with information about the identified anomaly, fault, malfunction or other deviation from normal status for the determined transit type or transit element type (Abstract; Figs. 1-4; Col. 2, lines 33-65; Col. 6, lines 43-6; Col. 7, lines 1-11; Col. 1, lines 40-66; Col. 2, lines 1-13)

Abstract; Paragraph [0027]; Paragraph [0043])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lambdin in the modified Virtanen and have the inspection system further comprise a report generating device, and wherein the controller of the portable inspection device is configured to transmit the recorded detailed operational integrity status data, the read identity of the transit and optionally the obtained status indication to the report generating device, wherein the report generating device is configured to produce a status report comprising the detailed operational integrity status data, the identity of the transit and optionally the status indication, and to transmit the produced status report to the maintenance server, analyze the received information to identify an anomaly, fault, malfunction or other deviation from normal status of the transit or any of its transit elements, determine a transit type or transit element type for the identified transit or transit element, respectively and update the transit development database with information about the identified anomaly, fault, malfunction or other deviation from normal status for the determined transit type or transit element type, so as to accurately determine the operational integrity status data of the transit with improved quality in networked data collection and processing.


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865